IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30404
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STEVEN W. ARNOLD,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 99-CR-50017-ALL
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Steven W. Arnold appeals from the revocation of his

supervised release and his sentence to 24 months’ imprisonment.

He argues that the evidence was insufficient to support the

determination that he used and possessed controlled substances in

violation of one of the conditions of his supervised release;

that the district court erred by failing to consider whether the

availability of substance abuse programs warranted an exception

to mandatory revocation; and that the district court erred by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30404
                                 -2-

finding that his drug possession constituted a Grade C violation

instead of a Grade B violation and by imposing a 24-month term of

imprisonment.   Arnold’s arguments are unconvincing.

     First, Arnold admitted at the revocation hearing that he

had used drugs.    Arnold’s admission and the laboratory reports

were sufficient evidence for the district court to find that

he use and possessed illegal substances.    See United States

v. McCormick, 54 F.3d 214, 226 (5th Cir. 1995).    Second, the

district court’s comments at the revocation hearing and the

recommendation in the written judgment that Arnold be placed in

a facility where he could receive long-term drug treatment

constituted an implicit determination that the availability of

drug-treatment programs did not warrant an exception to the

mandatory revocation requirement of 18 U.S.C. § 3583(g)(1).

     Third, because Arnold previously had been convicted of a

drug-trafficking offense, his supervised release violation

was a Grade B violation, U.S.S.G. § 7B1.1(a)(2), p.s.; see

21 U.S.C. § 844(a), subjecting him to a recommended guideline

sentencing range of 18-24 months’ imprisonment.    U.S.S.G.

§ 7B1.4(a), p.s.    Arnold’s maximum statutory sentence for his

supervised release violation was 24 months’ imprisonment.

18 U.S.C. § 3583(e)(3); see 18 U.S.C. §§ 3146(b)(1)(A)(ii),

3559(a)(4).   The 24-month term imposed on Arnold was within the

statutory sentencing range and the sentencing range recommended

by the policy statement and therefore was not in violation of law
                            No. 02-30404
                                 -3-

or plainly unreasonable.    United States v. Headrick, 963 F.2d

777, 779 (5th Cir. 1992).

     AFFIRMED.